Title: From George Washington to Brigadier General James Clinton, 19 January 1779
From: Washington, George
To: Clinton, James


Dear Sir
Head Quarters Philada 19th January 1779

I have recd your favs. of the 18th and 28th Decemr and 2d instant with their inclosures. I approve of your innoculating the Soldiers of your Brigade upon the first appearance of the small pox among them, and I would not have you confine that salutary operation to them alone, but carry it thro’ any of the other Corps which may not have had the disorder.
When I return to Camp I shall direct that Cloathing be sent up to Albany for the Men in Hospital at that place, and I must beg your care in having it delivered out as it is wanted.
You may have such a number of snow shoes made as you may judge necessary to answer the purposes you mention. The Officer who was sent down to procure Cloathing for Warners Regt and Whitcombs Rangers has obtained an order for it from the Board of War upon the Store at Springfeild, from whence he will send it to the Quarters of those troops.
Inclosed you have an order upon the Commissary of Military Stores at Springfeild for such quantity of Ammunition as you may judge necessary for the supply of the troops under your command. You will be pleased to give directions to the Officers commanding the out posts to supply any of the friendly Indians with provision whenever they shall be obliged to fly to them for security from their Enemies. The Oneidas have lately applied to General Schuyler to have a picket Fort built in their Country should they find the other Nations inclinable to put their threats in execution against them for their steady adherence to our Cause. I laid General Schuylers letter to me upon the subject before Congress and they have directed that the Fort be built upon application to have it done. You will therefore be pleased to take the execution of the matter upon you, should the Indians request it. I am Dear Sir Your most obt Servt
Go: Washington
P.S. Docr Treat writes me that there are a number of invalids in the Hospital who will never be fit for Regimental duty. Be pleased to let them have such sums of Money as will enable them to reach their respective Corps, there to be paid off and discharged or sent to the Invalid Corps if they are fit subjects. The Paymaster at Albany to furnish them with Certificates of what they receive from him.
